Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00535-CV

                                        Fernando ARIAS,
                                            Appellant

                                                 v.

                                         Erica Jo ARIAS,
                                             Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-04141
                       Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      We order that appellee Erica Jo Arias recover her costs of this appeal, if any, from appellant
Fernando Arias.

       SIGNED October 9, 2013.


                                                  _________________________________
                                                  Marialyn Barnard, Justice